ORICINAt.                                        11/19/2020



                                                                           Case Number: DA 20-0465



           IN THE SUPREME COURT OF THE STATE OF MONTANA


                            No. DA 20-0465


SIEBEN RANCH COMPANY,               )
                                    )
Plaintiff and Appellee,             )
                                    )          ORDER
      v.                            )
                                    )
RANDALL G. ADAMS,a/k/a              )
RANDY ADAMS,aik/a RAY
ADAMS; and LEE McDonald,
                                    )
                                    )
                                                     FILED
                                    )                 NOV 1 9 2020
Defendants and Appellants.          )               Bowen GreenwoOCI
                                                  Clerk of Supreme Court
                                                     Štate nf Ninntann
                                    )


      Defendant and Appellant pursuant to rule 26(1), M.R.App.P.,

moves for an extension of time in which to file and serve his opening

brief in this matter and there being no objection from Plaintiff and

Appellee;

      IT IS HEREBY ORDERED that the Defendant and Appellant is

granted an extension of time until January 4, 2021, in which to file and

serve his opening brief in this matter.
     The Clerk is directed to mail true copies of this order to   an
counsel of record.

     DRIED this       day of November,2020.



                           For the Court,